Citation Nr: 1235420	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased compensable disability rating for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Navy from January 1955 to January 1959.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO, in part, continued a noncompensable disability rating assigned to the service-connected bilateral hearing loss disability.  The Veteran appealed the April 2011 rating action to the Board. 

The Board notes that in a February 2012 Statement of the Case, the RO discussed VA treatment reports, dated from January 2011 to June 2012 from the VA Medical Center (VAMC) in Houston, Texas at the Community Based Outpatient Clinic in Beaumont Texas, which were uploaded to the Veteran's Virtual VA electronic claims file.  Thus, a remand to a have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2011).

In February 2012, the RO received a letter and March 2003 audiogram report, prepared by Hemphill Hearing Center, without a waiver of initial RO consideration.  As this evidence is duplicative of that already of record, a remand to have the RO issue a Supplemental Statement of the Case addressing this evidence is not necessary.  Id.  The Board finds, however, that a remand is necessary for the reasons outlined below. 

This appeal has been advanced on the Board's docket pursuant 38 U.S.C.A. § 7107(a)(2) (West 2002; to 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC)in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the increased rating claim, additional substantive and procedural development is warranted.  Specifically, to obtain all VA treatment records which have not been obtained already, to include puretone audiometric testing results obtained on a VA outpatient treatment visit on February 24, 2011; clarify whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); and, provide the Veteran's representative, Texas Veterans Commission, an opportunity to provide a written argument in support of the Veteran's appeal. 

Substantive Development

(i) Outstanding VA puretone audiometric testing results-February 24, 2011

The Veteran contends that his service-connected bilateral hearing loss disability is more disabling than that reflected by the currently assigned noncompensable rating.  The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling pursuant to Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

In January 2011, the Veteran underwent a VA QTC audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The results of this audiological examination yielded a noncompensable disability rating for the service-connected bilateral hearing loss in accordance with 38 C.F.R. § 4.85a, Diagnostic Code 6100 (2011).  (See January 2011 VA QTC audiological examination report).  On his Substantive Appeal, received by the RO in February 2012, the Veteran maintained that his hearing loss had increased in severity since the above-cited VA QTC audiological examination, and that he had been prescribed hearing aids.  He indicated that he had recently undergone an audiological evaluation at the VA outpatient clinic in Beaumont Texas.  (See VA Form 9, received by the RO in February 2012).  

A February 24, 2011 VA audiological treatment report uploaded to the Veteran's Virtual VA electronic claims file reflects that he had received treatment for his service-connected bilateral hearing loss disability.  At that visit, the examining VA audiologist noted that the Veteran had experienced more difficulty understanding some women and children's voices and that he was ready to try hearing aids.  Although a VA audiological examination was performed at that visit, the puretone audiometric testing results were not included in the Veteran's VA outpatient treatment record.  Instead, the VA audiologist provided an interpretation of the puretone audiometric testing results.  She reported, "Right ear: Normal hearing ,(250Hz-1KHz), with a mild to moderate hearing loss above 1KHz.  Immittance testing was not performed. Left ear: Normal hearing ,( 250Hz-1500Hz), with a mild to severe hearing loss above 1500Hz. Immittance testing was not performed."  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court also has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345   (1992). It is not clear from a review of the Veteran's physical and Virtual VA electronic claims file why the puretone audiometric testing results obtained on VA outpatient treatment visit on February 24, 2011, were not included in the Veteran's VA outpatient treatment records.  Given the foregoing, and especially in light of the importance of puretone audiometric testing results in determining the appropriate disability rating for service-connected bilateral hearing loss (as outlined above), the Board finds that, on remand, the RO/AMC should attempt to obtain the Veteran's puretone audiometric testing results obtained on VA outpatient treatment visit on February 24, 2011. 

(ii) SSA Records

In addition, it is unclear whether the Veteran has applied for or is in receipt of disability benefits through the Social Security Administration (SSA).  This matter will be addressed and clarified on remand. 

Procedural Development

Finally, although jurisdiction the Veteran is represented by the Texas Veterans Commission.  The record does not contain a VA Form 646 or any other indication that the claims folder was made available to the Veteran's representative prior to certification to the case being certified to the Board in May 2012.  The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit has held that Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the claims file and provide argument if the claim continues to be denied. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected bilateral hearing loss since January 2011.  Obtain all VA treatment records which have not been obtained already, to include any puretone audiometric testing results obtained during a February 24, 2011 VA outpatient treatment visit.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 
   
2.  The RO should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.
   
3.  After the above has been completed, the AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After the development in directives 1-3 has been accomplished and any additional evidence has been associated with the claims file, the RO/AMC should take any additional development necessary prior to readjudicating the increased evaluation claim, to include, but not limited to, scheduling the Veteran for an additional VA audiological examination to determine the current severity of the service-connected bilateral hearing loss disability.  

5.  Then, the AMC/RO should re- adjudicate the Veteran's claim for an increased compensable disability rating for his service-connected bilateral hearing loss disability, to include consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

6.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case that addresses all the evidence received since issuance of the February 2012 Statement of the Case.  An appropriate period of time should be allowed for response. Prior to recertifying the appeal to the Board. The AMC/RO must afford the Veteran's representative an opportunity to review the claims file and complete a VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



